Citation Nr: 9923755	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Timeliness of substantive appeal in the issue of whether 
new and material evidence has been submitted to reopen a 
claim of service connection for left knee and back 
conditions, as secondary to the service-connected right knee 
disability.

2.  Entitlement to an increased rating for the service-
connected post-operative residuals, tear, anterior cruciate 
ligament, right knee, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 23, 
1981 to September 17, 1981 and had additional service with 
the Army Reserve.  

By a decision of February 1992, the Huntington, West Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's original claims of service 
connection for left knee and low back disabilities as 
secondary to the service-connected right knee disorder.  The 
veteran was informed of the decision and advised of his 
appellate rights, but did not appeal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two separate rating actions of the Huntington, 
West Virginia RO of the VA.  By a March 1995 rating action, 
the RO denied the veteran's claim for a rating in excess of 
20 percent for the service-connected right knee.  The veteran 
submitted a notice of disagreement (NOD) in June 1995 and the 
RO issued a statement of the case (SOC) later that same 
month.  The veteran's substantive appeal was received in July 
1995.  

The veteran further appeals a March 1996 rating action, by 
which the RO denied his claims of secondary service 
connection for left knee and low back disabilities on the 
merits.  The veteran's representative submitted a NOD in 
September 1996 and the RO issued a statement of the case 
(SOC) in October 1996.  The veteran's substantive appeal with 
regard to the issue of secondary service connection was 
received in April 1997.

A previously denied claim may not be reopened in the absence 
of new and material evidence; therefore, the RO's March 1996 
decision should have initially addressed whether new and 
material evidence had been submitted to reopen the veteran's 
claims of service connection for left knee and back 
disorders.  The Board is required to include in its decisions 
"a written statement of [its] findings and conclusions, and 
the reasons or bases for those findings and conclusions, on 
all material issues of fact and law presented on record."  
Therefore, the new and material evidence requirement is a 
legal issue which the Board has a duty to address, regardless 
of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The veteran was scheduled for and notified of a personal 
hearing before RO personnel in June 1997.  Per his request, 
the hearing was rescheduled to a date in June 1997.  He did 
not appear on the rescheduled date.  He was scheduled for a 
videoconference hearing before a Member of the Board in 
January 1999; he failed to respond to the scheduling letter.  
Accordingly, he was scheduled for a hearing before a 
traveling Member of the Board sitting at the RO in January 
1999.  He failed to appear for that hearing.


REMAND

The veteran contends that his service-connected right knee 
disability is more severe than the current rating indicates.  
His service-connected right knee disability is presently 
assigned a 20 percent rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), pertaining to 
impairment of the knee due to recurrent subluxation or 
lateral instability.  Medical evidence pertaining to the 
right knee includes reports of VA examinations conducted in 
August and December 1996 as well as records of VA and private 
medical treatment.  

The report of July 1995 x-ray studies of the right knee 
included the impression of degenerative joint disease.  X-ray 
studies conducted as part of the August 1996 VA examination 
yielded an impression of mild degenerative arthritis of the 
knee; however, the examination report itself did not include 
such a diagnosis.  The report of the December 1996 VA 
examination included the examiner's discussion of right knee 
x-rays; however, there was no comment regarding the presence 
of arthritis.  The examiner also commented that the veteran 
has right knee instability which caused him to wear a knee 
brace; however, the examiner did not comment on the extent of 
the instability.  

As noted in opinions of the VA General Counsel (VAOPGCPREC 
23-97 and 9-98), a claimant who has arthritis and 
subluxation/instability of a service-connected knee may be 
rated separately under Diagnostic Codes 5257 and 5003 (and 
therefore 5010), relative to arthritis.  As it is not clear 
whether the veteran has arthritis of right knee nor is the 
extent of any instability or subluxation clear, the Board 
finds that another examination should be conducted.

Any examination of musculoskeletal disability done for rating 
purposes must include certain findings and conclusions that 
have heretofore been overlooked in VA examinations of record.  
When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered, and the examinations 
upon which rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In evaluating disability in a joint, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  These determinations should be made by an examiner 
and should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca, supra, at 206.

Prior to determining whether the veteran has submitted new 
and material evidence on his claims of secondary service 
connection, the Board notes that an appeal to the Board is 
initiated by filing a NOD.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 20.200, 20.201.  Then, after the agency 
of original jurisdiction has issued the claimant a SOC, the 
appeal is completed by filing a Substantive Appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.202.

A Substantive Appeal can be set forth on a VA Form 9 
("Appeal to the Board of Veterans' Appeals") or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction.  38 
U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.  To be considered 
timely, the Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time. 38 C.F.R. §§ 20.302(b), 20.303.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993). 

In the present case, the veteran submitted a VA Form 1-9 in 
April 1997 in which he referenced the March 1996 rating 
action which denied his claims of secondary service 
connection.  The veteran's representative had submitted a NOD 
referable to that claim in September 1996 and a SOC was 
issued in October 1996.

As such, to perfect the appeal with regard to the claims of 
secondary service connection, a Substantive Appeal was to be 
filed within 60 days from the date the RO mailed the October 
1996 SOC, before the expiration of the one-year period from 
the date of mailing of the notification of the March 1996 
rating action, or within the time limit prescribed pursuant 
to a timely filed request for extension.  38 C.F.R. §§ 
20.302(b), 20.303.  The VA Form 1-9 received in April 1997 
was not received within those time limits.  A handwritten 
notation, apparently by someone at the RO, on the substantive 
appeal indicated that it was not timely.  A July 15, 1998 
letter to the veteran advised him of this and that, as a 
result, the "claim" was final.  He was not provided his 
appellate rights, however, with respect to this matter.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that when the Board 
addresses in its decision a question that has not yet been 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29.  If not, the matter must be remanded to the RO to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In this regard, the Board notes that it is considering 
whether a timely Substantive Appeal was filed with respect to 
the March 1996 rating decision which denied the veteran's 
claims of secondary service connection.  The veteran and 
representative have not yet been afforded an opportunity to 
present argument and/or evidence on this question.  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice.  38 C.F.R. § 19.9.

The RO should give the veteran an opportunity to present 
arguments and additional evidence on the issue of whether a 
timely substantive appeal had been filed.  Then the RO should 
review the issue of whether a timely substantive appeal has 
been received in this case.  If that issue is not resolved in 
favor of the veteran, he should be furnished his appellate 
rights.  If the RO finds that a timely appeal was furnished, 
the RO should so inform the veteran and notify him that the 
Board may find that a substantive appeal was not timely and 
the case should be returned to the Board.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected right knee disability since 
1995.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all current 
disability of the right knee.  The claims 
folder should be made available to the 
examiner prior to the examination.  All 
indicated testing should be conducted.  
The examination report should fully set 
forth the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the right knee.  Whether there 
is lateral instability and recurrent 
subluxation should also be indicated and, 
if so, the extent thereof.  The examiner 
should also state whether there are x-ray 
findings of arthritis in the right knee.  
Moreover, the extent of any functional 
loss of the right knee due to weakened 
movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  The examiner should also state 
whether any pain claimed by the veteran 
is supported by adequate pathology and 
evidence by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range-of-motion loss.  See 
DeLuca, supra.   

3.  The RO should determine whether a 
timely substantive appeal was received as 
to the issue of whether the veteran has 
submitted new and material evidence on 
his claims of secondary service 
connection.  If it is determined that the 
veteran submitted a timely substantive 
appeal, the RO should return the case to 
the Board after providing the veteran and 
his representative the laws and 
regulations pertaining to timeliness of 
appeals and informing them that the Board 
may find that the appeal was not timely.  
If it is determined that the veteran did 
not submit a timely substantive appeal, 
the RO should properly notify the veteran 
and furnish appellate rights. 

4.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim of 
increased rating for the service-
connected right knee disability, taking 
into consideration all applicable 
diagnostic codes, and the General Counsel 
opinions.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


